Case 7:19-cv-00717-TTC-RSB Document 19 Filed 09/30/20 Page 1 of 3 Pageid#: 147




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

 RASHAD ALI GILES,                )
                                  )
       Plaintiff,                 )     Civil Action No. 7:19cv00717
                                  )
 v.                               )     MEMORANDUM OPINION
                                  )
 ZACK WEST, et al.,               )     By: Hon. Thomas T. Cullen
                                  )           United States District Judge
       Defendants.                )
 ________________________________________________________________________

        Plaintiff Rashad Ali Giles, proceeding pro se, filed a complaint pursuant to 42 U.S.C.

 § 1983. By conditional filing orders entered October 25 and December 4, 2019, the court

 advised Giles that he must notify the court in writing immediately upon his transfer or release

 and must provide the court with his new address. (See ECF Nos. 4 and 9). On September

 29, 2020, an order mailed to Giles was returned to the court as undeliverable and with no

 forwarding address. (See ECF No. 18.) Giles has not provided the court with an updated

 address and, therefore, Giles has failed to comply with the court’s order and the court has no

 means of contacting him.

        Moreover, Giles’ complaint fails to state a cognizable federal claim under § 1983. Giles

 alleges that an unnamed person offered him a job in the presence of defendant Nurse Miller

 and the “job description involved picking cotton.” He also alleges that the next day, defendant

 Officer West called Giles a “black bastard” in the presence of defendant Nurse Kinder and

 another person.     Giles argues that West’s statement “demonstrated a direct racial

 b[ia]s/prejudice, creating a potentially hazardous, unjust environment and [was]

 unprofessional.”
Case 7:19-cv-00717-TTC-RSB Document 19 Filed 09/30/20 Page 2 of 3 Pageid#: 148




        To state a claim under § 1983, a plaintiff must allege “the violation of a right secured

 by the Constitution and laws of the United States, and must show that the alleged deprivation

 was committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48

 (1988). The Constitution does not “protect against all intrusions on one’s peace of mind.”

 Pittsley v. Warish, 927 F.2d 3, 7 (1st Cir. 1991). Alleged verbal harassment or verbal abuse by

 prison officials, although serious, does not, by itself, state a constitutional deprivation under §

 1983. Henslee v. Lewis, 153 F. App’x 178, 180 (4th Cir. 2005) (citing Collins v. Cundy, 603

 F.2d 825, 827 (10th Cir. 1979)); Johnson v. Laham, 9 F.3d 1543 (4th Cir. 1993); Morrison v.

 Martin, 755 F. Supp. 683, 687 (E.D.N.C. 1990), aff’d 917 F.2d 1302 (4th Cir. 1990) (finding

 that the threatening language of a prison official, even if true, does not amount to

 constitutional violation); Emmons v. McLaughlin, 874 F.2d 351, 354 (6th Cir. 1989) (stating

 verbal threats causing fear for plaintiff’s life not an infringement of a constitutional right);

 Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (calling an inmate an obscene name did

 not violate constitutional rights); Lamar v. Steele, 698 F.2d 1286 (5th Cir. 1983) (“Threats

 alone are not enough. A [§] 1983 claim only accrues when the threats or threatening conduct

 result in a constitutional deprivation.”); Fisher v. Woodson, 373 F. Supp. 970, 973 (E.D. Va.

 1973) (“[T]hreatening language and gestures of [a] penal officer do not, even if true, constitute

 constitutional violations.”); Bibbo v. Mulhern, 621 F. Supp. 1018, 1025 (D. Mass. 1985)

 (humiliating, denigrating, and frightening verbal abuse may be actionable as state tort, but does

 not state a fourteenth amendment claim); Keyes v. City of Albany, 594 F. Supp. 1147

 (N.D.N.Y. 1984) (“[T]he use of vile and abusive language [including racial epithets], no matter

 how abhorrent or reprehensible, cannot form the basis for a § 1983 claim.”). Giles’ allegations


                                                 2
Case 7:19-cv-00717-TTC-RSB Document 19 Filed 09/30/20 Page 3 of 3 Pageid#: 149




 that Officer West verbally harassed him and that defendant Nurse Miller and Kinder were

 present when others verbally harassed, without more, do not rise to the level of a constitutional

 violation. Accordingly, the court will dismiss Giles’s complaint under 28 U.S.C. § 1915A(b)(1)

 for failure to state a claim.

        ENTERED this 30th day of September, 2020.




                                                     ________________________________
                                                     HON. THOMAS T. CULLEN
                                                     UNITED STATES DISTRICT JUDGE




                                                3
